 Case 4:20-cv-04087-KES Document 10 Filed 10/27/20 Page 1 of 2 PageID #: 42



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION

 DIW BOL KIIR,                                      4:20-cv-O4087-KES

               Petitioner,

      vs.                                   ORDER ADOPTING REPORT AND
                                              RECOMMENDATION AND
 DARIN YOUNG                                     DISMISSING CASE

               Respondent.

      Petitioner, Diw Bol Kiir, filed a pro se petition for writ of habeas corpus

under 28 U.S.C. ' 2254. The court referred the petition to a United States

magistrate judge under 28 U.S.C. ' 636(b) and Rule 8 of the Rules Governing

Section 2254 Cases in United States District Courts.

      The magistrate judge filed a report and recommendation recommending

that Kiir=s petition be dismissed. Objections to the report and

recommendation were due by October 25, 2020.

      The time for objections has passed. No objections to the report and

recommendation have been filed under 28 U.S.C. ' 2254, Rule 8(b)(3). The

court has considered the case de novo and adopts the report and

recommendation in full. Therefore, it is

      ORDERED that the report and recommendation (Docket 9) is adopted in

full. Petitioner=s pro se petition for habeas corpus is denied with prejudice.
 Case 4:20-cv-04087-KES Document 10 Filed 10/27/20 Page 2 of 2 PageID #: 43




      IT IS FURTHER ORDERED that the motion to dismiss with prejudice by

defendant (Docket 5) is granted.

      IT IS FURTHER ORDERED that petitioner’s motion to proceed in forma

pauperis (Docket 4) is granted.

      IT IS FURTHER ORDERED that based upon the reasons stated and

under Fed. R. App. P. 22(b), the court finds that petitioner has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C.

' 2253(c)(2). Thus, a certificate of appealability is denied.

      Dated October 27, 2020.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                         2
